Citation Nr: 0816209	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945 and from February 1951 to June 1952, with 
additional service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral hearing 
loss.  The appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.
REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his currently diagnosed bilateral 
hearing loss is causally related to noise exposure that he 
incurred in combat during World War II.

The veteran's service personnel records dated from October 
1942 to December 1945 reflect that he was a seaman aboard 
Navy warships and was frequently exposed to 44-millimeter 
guns and anti-aircraft fire without the use of hearing 
protection.  Thus, the Board finds he was likely exposed to 
acoustic trauma in service.

The veteran, in his initial claim and in subsequent written 
statements, contended that he received treatment for hearing 
problems during his second period of active service, dated 
from February 1951 to June 1952.  Specifically, the veteran 
claimed that while serving aboard the USS Corregidor during 
the Korean Conflict, he was treated by Navy physician, who 
advised him that the noise from anti-aircraft weapons during 
his World War II service had damaged his hearing.  However, 
while veteran's service medical records dated from October 
1942 to December 1945 have been associated with his claims 
folder, those service medical records dated from February 
1951 to June 1952 appear to be outstanding.  Since these 
outstanding medical records pertain to the period of time in 
which the veteran claims he was first treated for hearing 
loss, they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, the Board observes that the veteran, in April 
2005 and August 2005 statements, indicated that he had been 
treated for hearing problems by a private medical provider 
during the late 1940s and early 1950s, and had sought 
additional private medical treatment during the 1960s and 
1970s.  The veteran also stated that he underwent surgery in 
the early 1970s to "rebuild the bones" in his right ear, 
but that the operation was unsuccessful.  The veteran has 
provided the names and addresses of the private medical 
providers which purportedly treated him for ear problems, as 
well the approximate dates of treatment.  He has also 
attached a consent form authorizing VA to obtain his private 
medical records from those providers.  However, it does not 
appear that an attempt has been made to request the veteran's 
private medical records and associate them with the claims 
file.  Because such records are applicable to the veteran's 
claim for service connection, they are relevant and an 
attempt to obtain them should be made.

The Board notes that the veteran has already undergone a VA 
examination in August 2005, in which he reported that he had 
experienced hearing difficulties since 1946 and had undergone 
surgery on his right ear in the early 1970s.  However, the VA 
examiner noted that the veteran was not able to provide a 
clear account of what that reported surgery entailed.  
Additionally, the VA examiner noted that the veteran had worn 
hearing aids since the 1970s.  Clinical evaluation showed 
fairly flat profound mixed hearing loss in right ear and 
slightly sloping moderate to moderately severe sensorineural 
hearing loss in left ear.  The VA examiner opined that the 
mixed hearing loss manifested in the veteran's right ear, in 
association with his reported surgery during the 1970s, was 
not typically associated with acoustic trauma.  
Significantly, however, the VA examiner did not render an 
opinion as to whether the veteran's current hearing loss was 
as likely as not to be related to his in-service noise 
exposure.  Instead, the VA examiner concluded that based on 
the veteran's statements and the clinical evidence of record, 
it was not possible to render an opinion as to the etiology 
of the veteran's bilateral hearing loss without resorting to 
speculation.

Because a VA examiner has not yet had the opportunity to 
review either the veteran's service medical records dating 
from his second period of active duty or the private medical 
records that the veteran has authorized VA to obtain in 
support of his claim, the Board finds that a remand for an 
additional etiological opinion is in order to fully and 
fairly assess the merits of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices to obtain the 
veteran's service medical records dated from 
February 1951 to June 1952.

2.  Consulting the addresses on the signed VA 
Form 21-4142 (Authorization and Consent to 
Release Information) provided by the veteran 
in April 2005, attempt to obtain and associate 
with the claims folder all private medical 
records from the following physicians and 
medical facilities identified by the veteran 
for the time periods indicated: a) "Dr. 
Castaldi" (no first name provided), Meta 
Missouri, dated from January 1946 to February 
1951; b) James Clark, M.D., Ashby Clinic, St. 
Ann, Missouri 63074, during the 1960s and 
1970s; and c) Des Peres Hospital (formerly 
Normandy Osteopathic Hospital), St. Louis, 
Missouri 63131, during the 1970s.  The RO 
should contact the veteran if further 
information is needed to obtain these private 
medical records.  All attempts to secure these 
records must be documented in the veteran's 
claims folder.  

3.  After completion of the above, arrange for 
a VA audiologist or other appropriate 
specialist to review the record in conjunction 
with rendering an opinion as to the likely 
etiology of the veteran's currently diagnosed 
bilateral hearing loss.  The claims folder 
should be sent to the VA examiner for review 
and the examiner's report should note that 
review.  Specifically, the examiner should 
render an opinion as to whether it is as at 
least as likely as not (50 percent probability 
or greater) that the veteran's hearing loss is 
related to the acoustic trauma that he 
incurred during either or both of his periods 
of active service dated from October 1942 to 
December 1945 and from February 1951 to June 
1952.  No further examination of the veteran 
is necessary unless the examiner determines 
otherwise.  The rationale for the opinion must 
be provided.  The opinion should be reconciled 
with all other opinions of record.  

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

